274 F.2d 92
Patricia G. BROOKS, Appellantv.Mary J. MAHOLM, Appellee.
No. 15256.
United States Court of Appeals District of Columbia Circuit.
Argued November 23, 1959.
Decided December 3, 1959.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, District Judge.
Mr. Ward B. McCarthy, Washington, D. C., with whom Mr. George C. Vournas, Washington, D. C., was on the brief, for appellant.
Mr. Robert H. McNeill, Washington, D. C., submitted on the brief for appellee.
Before PRETTYMAN, Chief Judge, and BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This case concerns the allowance of expenses and costs of an administratrix of an estate pending in probate court. Appellant urges abuse of discretion on the part of that court. We find no such abuse.


2
Affirmed.